This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A14-1453

                                   State of Minnesota,
                                      Respondent,

                                            v.

                                    Harry Maddox, III,
                                        Appellant.

                                    Filed May 4, 2015
                                        Affirmed
                                      Larkin, Judge

                             Otter Tail County District Court
                                 File No. 56-CR-13-3176


Lori Swanson, Attorney General, St. Paul, Minnesota; and

David J. Hauser, Otter Tail County Attorney, Ryan C. Cheshire, Assistant County
Attorney, Fergus Falls, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Sara J. Euteneuer, Assistant
Public Defender, St. Paul, Minnesota (for appellant)



         Considered and decided by Larkin, Presiding Judge; Halbrooks, Judge; and Smith,

Judge.
                          UNPUBLISHED OPINION

LARKIN, Judge

       Appellant challenges his felony conviction of offering a forged check, arguing that

his guilty plea was invalid because it was inaccurate and involuntary. We affirm.

                                          FACTS

       Respondent State of Minnesota charged appellant Harry Maddox III with offering

a forged check. Maddox requested the services of the public defender, the district court

granted his request, and an attorney from the public defender’s office represented him at

his initial court appearance.

       Prior to the first omnibus hearing, Maddox filed two handwritten pro se motions.

The first motion requested “severance of offenses,” “assignment of cases in more than

one district to a ‘single’ judge,” and that the district court subpoena the police chief. The

second motion requested that the district court “enter facts for ‘evidence’ against public

defender . . . and his supervisor . . . for subpoenas to court to answer the charges of:

(Ineffective counsel).”

       Maddox appeared in court with his attorney for an omnibus hearing. Maddox’s

attorney informed the district court that Maddox’s pro se motions were meritless and that

he would not argue in support of them. The district court asked Maddox if he wanted to

discharge his attorney. Maddox indicated that he wanted his attorney to continue to

represent him. However, Maddox also indicated that he wanted to serve as “co-counsel”

and that he wanted the district court to address his pro se motions. In a written order, the

district court construed Maddox’s request as one for “hybrid representation.” The district


                                             2
court concluded that Maddox did not have a right, under either the state or federal

constitution, to be heard on pro se motions that were not adopted by his defense counsel.

Although the district court concluded that it could exercise its discretion to accept the pro

se motions, it declined to do so.

         Maddox continued to file documents with the district court indicating his desire

for hybrid representation and asking the district court to reconsider its ruling on that

issue.     The district court “deemed” Maddox “to have entered a motion for

reconsideration” of its written order, scheduled a hearing on the motion, and arranged for

“specially-appointed counsel” to argue Maddox’s position.         After hearing arguments

from the specially-appointed attorney, the state, and the public defender’s office, the

district court denied Maddox’s motion for reconsideration and affirmed its earlier order

regarding hybrid representation.

         At a later hearing, Maddox attempted to enter a “Lothenbach plea” to preserve the

hybrid-representation issue for appeal.1      The district court concluded that hybrid

representation was not a dispositive pretrial issue and therefore refused to accept the

“Lothenbach plea.”




1
  A “Lothenbach proceeding” is a proceeding in which a defendant submits to a court
trial on stipulated facts without waiving the right to appeal pretrial issues. See State v.
Lothenbach, 296 N.W.2d 854, 857-58 (Minn. 1980) (approving this procedure). “Minn.
R. Crim. P. 26.01, subd. 4, effective April 1, 2007, implements and supersedes the
procedure authorized by [Lothenbach].” State v. Antrim, 764 N.W.2d 67, 69 (Minn. App.
2009). Under Rule 26.01, subdivision 4, the parties must “agree that the court’s ruling on
a specified pretrial issue is dispositive of the case, or that the ruling makes a contested
trial unnecessary.”

                                             3
      At a subsequent hearing, Maddox appeared in court to enter a plea under North

Carolina v. Alford, 400 U.S. 25, 91 S. Ct. 160 (1970). The parties submitted a written

plea agreement, in which Maddox agreed to plead guilty to offering a forged check and to

serve 18 months in prison, a sentence at the bottom of the presumptive range under the

Minnesota Sentencing Guidelines. During the plea colloquy with the prosecutor, the

following exchange occurred:

             PROSECUTOR: Except for [the plea agreement] has any
             other person made any promise or threat to you or anyone you
             know in order to get you to plead guilty?
             MADDOX: What do you mean by “threats”? No threats or
             nothing, no. But it’s just for the presumption of the
             circumstances; that’s why I’m pleading guilty.
             PROSECUTOR: Okay. And we just want to make sure that
             you don’t—there’s not some other factor, some other
             promise, something you were told, or some threat to you or a
             family member or friend where you feel coerced into pleading
             guilty.
             MADDOX: Hmm. That’s a tough question. Yes.
             PROSECUTOR: So do you believe that you’re doing this on
             your own free will and volition?
             MADDOX: Well, to the powers that be, yes. Yeah.
             ....
             PROSECUTOR: Well, under the law, your plea has to be
             voluntary. It has to be—it cannot be coerced. . . .
             MADDOX: It is voluntary. . . .
             ....
             PROSECUTOR: Any promise or threat to you that in any
             way you feel that inhibits your ability to make a knowing and
             voluntary decision here.
             MADDOX: Well, I’m making an intelligent decision based
             on, like I said, again, the powers that be.
             PROSECUTOR: All right. Do you with knowledge and
             understanding of all these rights still wish to enter a plea of
             guilty?
             MADDOX: Yes.




                                           4
      Maddox agreed that he was pleading guilty to take advantage of the state’s offer

for sentencing at the low end of the presumptive range and to avoid prosecution as a

career offender. Maddox also agreed that if the case were tried to a jury, the state would

present (1) eyewitness testimony by police officers and people in the stores where the

checks were presented to identify him, (2) testimony from a number of store clerks who

would state that they received checks from Maddox and that the checks he provided were

from the Schwartz’s account, (3) testimony from members of the Schwartz family that

they did not give Maddox permission to use their account to write the checks,

(4) testimony that Maddox received property and services worth more than $250, and

(5) testimony that the events underlying the charge occurred in Otter Tail County. The

district court asked Maddox if he agreed there was a substantial likelihood that a jury

would find him guilty. Maddox responded: “I know that beyond a shadow of a doubt.”

      The district court accepted Maddox’s plea and sentenced him to serve 18 months

in prison. Maddox appeals his conviction, arguing that his guilty plea was invalid.

                                    DECISION

      For a guilty plea to be valid, it must be accurate, voluntary, and intelligent. Brown

v. State, 449 N.W.2d 180, 182 (Minn. 1989). “A defendant is free to simply appeal

directly from a judgment of conviction and contend that the record made at the time the

plea was entered is inadequate in one or more of these respects.” Id.; see also State v.

Anyanwu, 681 N.W.2d 411, 413 n.1 (Minn. App. 2004) (“[A] defendant who challenges a

judgment of conviction against him based on an invalid guilty plea . . . may appeal

directly to this court.”). A defendant bears the burden of showing his or her plea was


                                            5
invalid. State v. Raleigh, 778 N.W.2d 90, 94 (Minn. 2010). “Assessing the validity of a

plea presents a question of law that [appellate courts] review de novo.” Id.

                                             I.

       Maddox argues that his guilty plea was not accurate because the factual basis was

insufficient. “A proper factual basis must be established for a guilty plea to be accurate.”

State v. Ecker, 524 N.W.2d 712, 716 (Minn. 1994). “The factual basis must establish

sufficient facts on the record to support a conclusion that defendant’s conduct falls within

the charge to which he desires to plead guilty.” Munger v. State, 749 N.W.2d 335, 338

(Minn. 2008) (quotations omitted). “Although there are various ways to present the

factual basis for a guilty plea, all of them contemplate the disclosure on the record of the

specific facts that would establish the elements of the crime to which the defendant is

pleading guilty.” State v. Misquadace, 629 N.W.2d 487, 491-92 (Minn. App. 2001),

aff’d, 644 N.W.2d 65 (Minn. 2002).

       Maddox entered an Alford plea. “[A] defendant may plead guilty to an offense,

even though the defendant maintains his or her innocence, if the defendant reasonably

believes, and the record establishes, the state has sufficient evidence to obtain a

conviction.” Ecker, 524 N.W.2d at 716 (citing Alford, 400 U.S. at 37, 91 S. Ct. at 167).

“[C]areful scrutiny of the factual basis for the plea is necessary within the context of an

Alford plea because of the inherent conflict in pleading guilty while maintaining

innocence.” State v. Theis, 742 N.W.2d 643, 648-49 (Minn. 2007). An Alford plea is

constitutionally acceptable when “the State demonstrate[s] a strong factual basis for the

plea and the defendant clearly expresse[s] his desire to enter the plea based on his belief


                                             6
that the State’s evidence would be sufficient to convict him.” Id. at 647 (quotation

omitted). A district court may accept an Alford plea “if the court, on the basis of its

interrogation of the accused and its analysis of the factual basis offered in support of the

plea, reasonably concludes that there is evidence which would support a jury verdict of

guilty and that the plea is voluntarily, knowingly, and understandingly entered.” Id.

(quotation omitted).

       Maddox pleaded guilty to offering a forged check under Minn. Stat. § 609.631,

subd. 3 (2012), which provides that “[a] person who, with intent to defraud, offers, or

possesses with intent to offer, a forged check, whether or not it is accepted, is guilty of

offering a forged check.”

       In this case, Maddox acknowledged that the state would present evidence that he

offered checks from the Schwartz’s account on more than one occasion and that the

Schwartzes did not write the checks or give him permission to use the account. Because

Maddox’s name was not on the checks and he offered such checks on more than one

occasion, the evidence is sufficient to reasonably infer that he knew the checks were

forged and that he had the intent to defraud. See State v. Neumann, 262 N.W.2d 426, 430

(Minn. 1978) (“It is well established that before a plea of guilty can be accepted, the

[district court] must make certain that facts exist from which the defendant’s guilt of the

crime charged can be reasonably inferred.”), abrogated on other grounds by State v.

Moore, 481 N.W.2d 355 (Minn. 1992); Smith v. State, 596 N.W.2d 661, 665 (Minn. App.

1999) (concluding that a manifest injustice did not exist where the defendant’s testimony

was “sufficient to infer [his] guilt”).


                                             7
       Moreover, the plea colloquy shows that Maddox did not plead guilty to an offense

more serious than his conduct warranted or to one greater than he could have been

convicted of if he had gone to trial. Those are the standards by which this court assesses

the accuracy of Maddox’s guilty plea. See State v. Warren, 419 N.W.2d 795, 798 (Minn.

1988) (stating that the factual basis requirement “protects a defendant from pleading

guilty to an offense more serious than defendant’s conduct warrants”); Carey v. State,

765 N.W.2d 396, 400 (Minn. App. 2009), review denied (Minn. Aug. 11, 2009) (“The

accuracy requirement protects the defendant from pleading guilty to a more serious

offense than he or she could be properly convicted of at trial.” (quotation omitted)).

       Maddox argues that his guilty plea was inaccurate because “he did not

acknowledge that there was a substantial likelihood that a jury would find that he knew

the checks were forged or that he had the intent to defraud.” But Maddox does not

provide legal authority for the proposition that a defendant entering an Alford plea must

separately acknowledge that a jury would find sufficient evidence regarding each element

of the offense.

       The supreme court has stated that, before accepting an Alford plea, “the court must

be able to determine that the defendant, despite maintaining his innocence, agrees that

evidence the State is likely to offer at trial is sufficient to convict” and that the “best

practice . . . is to have the defendant specifically acknowledge on the record at the plea

hearing that the evidence the State would likely offer against him is sufficient for a jury,

applying a reasonable doubt standard, to find the defendant guilty of the offense to which

he is pleading guilty.” Theis, 742 N.W.2d at 649. In this case, the district court asked


                                             8
Maddox if he agreed there was a substantial likelihood that a jury would find him guilty

based on the evidence proffered by the state, and the proffer adequately addressed the

elements of the offense. See State v. Bryant, 378 N.W.2d 108, 110 (Minn. App. 1985)

(upholding the validity of a guilty plea even though the factual basis did not specifically

address an element of the offense, reasoning that “[t]his omission [was] not fatal in light

of the other overwhelming evidence”), review denied (Minn. Jan. 23, 1986). Maddox

responded: “I know that beyond a shadow of a doubt.” Maddox’s acknowledgment was

sufficient. Moreover, the record indicates nothing upon which Maddox might base a

claim of innocence. See id. (stating that “Bryant claims he is not guilty of the crime but

the record indicates nothing upon which he might base support for his claim of

innocence”). We therefore conclude that Maddox’s guilty plea was accurate.

                                            II.

       Maddox argues that his guilty plea was not voluntary because it was “induced by

the district court’s refusal to consider his pro se motions.”         “The voluntariness

requirement insures that the guilty plea is not in response to improper pressures or

inducements.” State v. Jumping Eagle, 620 N.W.2d 42, 43 (Minn. 2000) (quotation

omitted). Maddox argues that his “guilty plea resulted when he was denied due process

as a matter of law by the adverse rulings of the district court,” which refused to allow

hybrid representation. But Maddox does not offer, and we are not aware of, any legal

authority establishing that a district court’s “adverse rulings” may constitute “improper

pressures or inducements” that render a guilty plea involuntary and invalid.




                                            9
       Moreover, there is nothing in the record to show that Maddox’s guilty plea was in

any way related to the district court’s rulings on the hybrid-representation issue. Maddox

notes that during the plea colloquy, he stated he was pleading guilty due to the

“presumption of the circumstances” and “many other factors.” Maddox argues that when

considered in context, these statements make it clear that he “pled guilty as a result of the

district court’s ruling prohibiting him from filing pro se motions.” But during the plea

colloquy Maddox also stated that his plea was “voluntary” and he was “making an

intelligent decision based on . . . the powers that be.” Furthermore, Maddox explicitly

agreed that he was pleading guilty to “take advantage of the state’s offer, which is bottom

of the box” and to avoid prosecution as a career offender. The benefit provided by a plea

agreement alone is not improper pressure or inducement, provided the agreed-upon

sentence is authorized by law. Cf. Uselman v. State, 831 N.W.2d 690, 693 (Minn. App.

2013) (“A guilty plea is involuntary when it rests in any significant degree on an

unfulfilled or unfulfillable promise, including a promise of a sentence unauthorized by

law.” (quotations omitted)). In sum, Maddox has not met his burden to show that his

guilty plea was entered in response to improper pressures or inducements or was

otherwise involuntary.

       As support for his argument, Maddox argues that by refusing to allow hybrid

representation, the district court violated his constitutional rights to the assistance of

counsel and to proceed without counsel. In the alternative, Maddox argues that the

district court abused its discretion by refusing to consider his pro se motions. Essentially,




                                             10
Maddox urges us to review the merits of district court’s rulings on those legal issues. For

the reasons that follow, we decline to do so.

       In general, “[a] guilty plea by a counseled defendant operates as a waiver of all

nonjurisdictional defects arising prior to the entry of the plea.” State v. Johnson, 422
N.W.2d 14, 16 (Minn. App. 1988), review denied (Minn. May 16, 1988); see also

Korman v. State, 262 N.W.2d 161, 161 (Minn. 1977) (“The other issues, relating to the

deprivation of the right to counsel at the initial appearance in municipal court and the

admissibility of his confession, are both issues waived by petitioner’s voluntarily,

knowingly, and understandingly entered guilty plea.”). Because Maddox was represented

by counsel throughout the proceedings, including at the time of his valid guilty plea, the

general rule applies here.

       We recognize that appellate courts occasionally have considered pretrial rulings

despite the defendant’s entry of a counseled guilty plea when the record clearly

established that the defendant was attempting to preserve the pretrial issues for appeal.

See Lothenbach, 296 N.W.2d at 857 (noting that defendant’s attorney stated that the

record should reflect that the reason for plea was to conclude the case at the district court

level and appeal denial of motion to suppress); see also State v. Ford, 397 N.W.2d 875,

878 (Minn. 1986) (stating that because the circumstances were similar to those in

Lothenbach, the court would treat the case as it did in Lothenbach as an appeal from a

finding of guilty based on stipulated facts). Those are not the circumstances here. At one

point, Maddox proposed a “Lothenbach plea” to preserve appellate review of the hybrid-

representation ruling, but the district court refused the proposal because the hybrid-


                                             11
representation issue was not dispositive. Maddox did not raise the issue again. In fact,

neither the hybrid-representation issue nor the district court’s attendant rulings were

mentioned at the plea hearing.

       We therefore do not consider the merits of the district court’s ruling that Maddox

does not have a constitutional right to hybrid representation or its refusal to hear

Maddox’s pro se motions. Maddox waived his right to appellate review of those rulings

by entering a valid, counseled guilty plea.

       Affirmed.




                                              12